MEMORANDUM2
Chet Adkins appeals pro se the district court’s summary judgment for prison officials in his removed 42 U.S.C. § 1983 action alleging that Alaska state prison officials improperly delegated their authority to private prison officials in Arizona to screen his mail for adult-oriented publications. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment. Margolis v. Ryan, 140 F.3d 850, 852 (9th Cir.1998).
We affirm for the reasons stated in the district court’s March 20, 2000 order. We do not consider Adkins’ contention that Arizona’s statute regarding private prisons is unconstitutionally vague because Adkins did not adequately raise this issue before the district court. See Crawford v. Lungren, 96 F.3d 380, 389 n. 6 (9th Cir.1996).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.